DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2. 	A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 06/02/2022 has been entered.


Response to Arguments
3. 	Applicant’s arguments with respect to claim(s) 1, 22-24, 26, 29-31 and 42, have been considered but are moot because the claims have been amended with new limitations. Therefore, it necessitates a new ground of rejection as shown in the followings. 


Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7. 	Claim(s) 1, 5 and 22-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergstrom et al. (Publication No. US 2008/0188215) and further in view of Ozturk et al. (Publication No. US 20106/0135247).
 	Regarding claim 1 (Currently Amended) Bergstrom teaches a wireless apparatus that is capable of being in an intermediate state (Bergstrom, the Abstract, Figures 1 and 2), the wireless apparatus comprising:  
 	a non-transitory memory, storing executable instructions (Bergstrom, Figure 2, memory 26), and 
 	a processor is configured to execute the executable instructions to perform operations comprising:
 	in a connected state during which the wireless apparatus is connected to a first cell, storing context information regarding a connection with the first cell (Bergstrom, Figures 5 and 6, Para(s) [35]-[38]); 
 	receiving configuration information for configuring the state from the first cell and entering the state according to the configuration information, wherein the configuration information includes a list of cells for the wireless apparatus to select from (Bergstrom, Para(s) [7]-[8]; Figures 5 and 6, Para(s) [35]-[38]); 
in response to determining that the second cell is one of the cells in the list of cells, reselecting the second cell without notifying a network device of the second cell being reselected (Bergstrom, paragraphs [35]-[36]: selecting a cell in a neighbor cell list without further notification or messaging).    
 	Bergstrom neither teaches “context information of the apparatus includes an identifier of the apparatus”, nor teaches “during the intermediate state in which the wireless apparatus keeps the context information regarding the connection with the first cell, determining whether a second cell is one of the cells in the list of cells”. 
	Ozturk teaches “context information of the apparatus includes an identifier of the apparatus” (Ozturk, pp [81]-[83]), and teaches “during the intermediate state in which the wireless apparatus keeps the context information regarding the connection with the first cell, determining whether a second cell is one of the cells in the list of cells” (Ozturk, pp [176]-[177], [180], [182]). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Bergstrom, by incorporating teachings of Ozturk, the method and system for multiple access networks wherein the user equipment UEs are configured to switch between modes/states to receive essential network messages/information for facilitating the smooth transition from between base stations while making use the most sufficiency of the network resources during a semi-connected state/mode wherein the essential network information is saved and maintained for sharing between base stations next access to a new base station/cell/network without re-establishing traffic connections to unnecessarily overload the communication resources from the networks. 
 	Regarding claim 26, (Currently Amended) Bergstrom teaches a method performed by a user equipment (UE) that is capable of being in an intermediate state (Bergstrom, the Abstract, Figures 1 and 2), the method comprising:
 	in a connected state during which the UE is connected to a first cell, storing, by the UE, context information regarding a connection with the first cell (Bergstrom, Figures 5 and 6, Para(s) [35]-[38]); 
 	receiving, by the UE, configuration information for configuring the state from the first cell and entering the state according to the configuration information, wherein the configuration information includes a list of cells for the UE to select from (Bergstrom, Para(s) [7]-[8]; Figures 5 and 6, Para(s) [35]-[38]); and  
in response to determining that the second cell is one of the cells in the list of cells, reselecting, by the UE, to the second cell without notifying a network device of the second cell being reselected (Bergstrom, paragraphs [35]-[36]: selecting a cell in a neighbor cell list without further notification or messaging).    
   	Bergstrom neither teaches “context information of the apparatus includes an identifier of the apparatus”, nor teaches “during the intermediate state in which the UE keeps the context information regarding the connection with the first cell, determining whether a second cell is one of the cells in the list of cells”. 
	Ozturk teaches “context information of the apparatus includes an identifier of the apparatus” (Ozturk, pp [81]-[83]), and teaches “during the intermediate state in which the UE keeps the context information regarding the connection with the first cell, determining, by the UE, whether a second cell is one of the cells in the list of cells” (Ozturk, pp [176]-[177], [180], [182]). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Bergstrom, by incorporating teachings of Ozturk, the method and system for multiple access networks wherein the user equipment UEs are configured to switch between modes/states to receive essential network messages/information for facilitating the smooth transition from between base stations while making use the most sufficiency of the network resources during a semi-connected state/mode wherein the essential network information is saved and maintained for sharing between base stations next access to a new base station/cell/network without re-establishing traffic connections to unnecessarily overload the communication resources from the networks. 
 	Regarding claim 42, (Currently Amended) Bergstrom teaches a non-transitory computer readable storage medium, wherein the non-transitory computer readable storage medium stores a program that, when executed by a processor (Bergstrom, the Abstract, Figures 1 and 2), causes the following steps to be performed: 
  	in a connected state during which the UE is connected to a first cell, storing, by the UE, context information regarding a connection with the first cell (Bergstrom, Figures 5 and 6, Para(s) [35]-[38]); 
	receiving, by the UE, from the first cell, configuration information for configuring the state from the first cell and entering the state according to the configuration information, wherein the configuration information includes a list of cells for the UE to select from (Bergstrom, Para(s) [7]-[8]; Figures 5 and 6, Para(s) [35]-[38]); and 
in response to determining that the second cell is one of the cells in the list of cells, reselecting, by the UE, to the second cell without notifying a network device of the second cell being reselected (Bergstrom, paragraphs [35]-[36]: selecting a cell in a neighbor cell list without further notification or messaging).    
 	Bergstrom neither teaches “context information of the apparatus includes an identifier of the apparatus”, nor teaches “during the intermediate state in which the UE keeps the context information regarding the connection with the first cell, determining, by the UE, whether a second cell is one of the cells in the list of cells”. 
	Ozturk teaches “context information of the apparatus includes an identifier of the apparatus” (Ozturk, pp [81]-[83]), and teaches “during the intermediate state in which the UE keeps the context information regarding the connection with the first cell, determining, by the UE, whether a second cell is one of the cells in the list of cells” (Ozturk, pp [176]-[177], [180], [182]). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Bergstrom, by incorporating teachings of Ozturk, the method and system for multiple access networks wherein the user equipment UEs are configured to switch between modes/states to receive essential network messages/information for facilitating the smooth transition from between base stations while making use the most sufficiency of the network resources during a semi-connected state/mode wherein the essential network information is saved and maintained for sharing between base stations next access to a new base station/cell/network without re-establishing traffic connections to unnecessarily overload the communication resources from the networks.  
 	Regarding claim 5, (Previously Presented) Bergstrom, as modified by Ozturk, teaches the wireless apparatus according to claim 1, wherein the configuration information is carried in a radio resource control (RRC) message, and the RRC message comprises an RRC connection release message (Ozturk, pp [75], [95], [104]-[105], [175]).  
 	Regarding claim 22, (Currently Amended) Bergstrom, as modified by Ozturk, teaches the wireless apparatus according to claim 1, wherein in response to the wireless apparatus moving outside of the cells in the list of cells, the processor executing the executable instructions further performs operations comprising: 
 	sending a notification message to a network device of a current serving cell (Bergstrom, Figures 5 and 6, Para(s) [35]-[38]), and 
 	switching the wireless apparatus from the intermediate state to the connected state (Ozturk, the Abstract, Figure 5, [104]-[106]).
 	Regarding claim 23, (Currently Amended) Bergstrom, as modified by Ozturk, teaches the wireless apparatus according to claim 1, wherein in response to the wireless apparatus moving outside of the cells in the list of cells, the processor executing the executable instructions further performs operations comprising:
  	sending a notification message to a network device of a current serving cell (Bergstrom, Figures 5 and 6, Para(s) [35]-[38]), and 
 	switching the wireless apparatus from the intermediate state to the idle state (Ozturk, the Abstract, Figure 5, [104]-[106]).
 	Regarding claim 24, (Currently Amended) Bergstrom, as modified by Ozturk, teaches the wireless apparatus according to claim 1, wherein the identifier of a UE includes a cell radio network temporary identity (C-RNTI) (Ozturk, pp [82]).
 	Regarding claim 25, (Previously Presented) Bergstrom, as modified by Ozturk, teaches the wireless apparatus according to claim 1, wherein the context information regarding the connection with the first cell comprises: 
 	radio bearer configuration information of the wireless apparatus (Bergstrom, Figures 5 and 6, Para(s) [35]-[38]); or a Media Access Control (MAC) layer configuration parameter of the wireless apparatus (Ozturk, pp [64]); or a physical layer parameter configuration of the wireless apparatus (Ozturk, pp [64]); or a security-related parameter of the UE (Bergstrom, Figures 5 and 6, Para(s) [35]-[38]; and (Ozturk, pp [82], [85], [87]). 
 	Regarding claim 27, (Previously Presented) Bergstrom, as modified by Ozturk, teaches the method according to claim 26, further comprising: 
 	establishing, by the UE, a radio resource control (RRC) connection to the first cell state (Bergstrom, pp [39]-[40]; and Ozturk, pp [24]-[27]); and entering an RRC connection state, before the receiving, by the UE, the configuration information from the first cell (Bergstrom, pp [39]-[40]; and Ozturk, pp [24]-[27]). 
 	Regarding claim 28, (Previously Presented) Bergstrom, as modified by Ozturk, teaches the method according to claim 26, wherein the configuration information is carried in a radio resource control (RRC) message and the RRC message comprises an RRC connection release message (Ozturk, pp [75], [95], [104]-[105], [175]).  
 	Regarding claim 29, (Currently Amended) Bergstrom, as modified by Ozturk, teaches the method according to claim 26, wherein in response to the UE moving outside of the cells in the list of cells, the method further comprises: 
 	sending a notification message to a network device of a current serving cell (Bergstrom, Figures 5 and 6, Para(s) [35]-[38]); and 
 	switching from the intermediate state to the connection state (Ozturk, the Abstract, Figure 5, [104]-[106]).
 	Regarding claim 30, (Currently Amended) Bergstrom, as modified by Ozturk, teaches the method according to claim 26, wherein in response to the UE moving outside of the cells in the list of cells, the method further comprises: 
 	sending a notification message to a network device of a current serving cell (Bergstrom, Figures 5 and 6, Para(s) [35]-[38]); and 
 	switching from the intermediate state to the connection state (Ozturk, the Abstract, Figure 5, [104]-[106]).
 	Regarding claim 31, (Currently Amended) Bergstrom, as modified by Ozturk, teaches the method according to claim 26, wherein the identifier of a UE includes a cell radio network temporary identity (C-RNTI) (Ozturk, pp [82]).
 	Regarding claim 32, (Previously Presented) Bergstrom, as modified by Ozturk, teaches the method according to claim 26, wherein the context information regarding the connection with the first cell comprises: 
 	radio bearer configuration information of the UE (Bergstrom, Figures 5 and 6, Para(s) [35]-[38]); or a Media Access Control (MAC) layer configuration parameter of the UE (Ozturk, pp [64]); or a physical layer parameter configuration of the UE (Ozturk, pp [64]); or a security-related parameter of the UE (Bergstrom, Figures 5 and 6, Para(s) [35]-[38]; and Ozturk, pp [82], [85], [87]).
 	Regarding claim 33, (Previously Presented) Bergstrom, as modified by Ozturk, teaches the method according to claim 32, wherein the configuration information instructs the UE to enter the intermediate state (Ozturk, Para(s) [24]-[26], [104]-[106]).
 	Regarding claim 34, (Previously Presented) Bergstrom, as modified by Ozturk, teaches the method according to claim 26, further comprising:
 	restoring, by the UE, to the connected state (Ozturk, the Abstract, Figure 5, [104]-[106]); and
 	sending, by the UE, uplink data to the first cell after the UE has been restored to the connected state (Ozturk, the Abstract, Figure 5, [104]-[106]).
 	Regarding claim 35, (Previously Presented) Bergstrom, as modified by Ozturk, teaches the method according to claim 26, the further comprising:
 	restoring, by the UE, to the connected state (Ozturk, Para(s) [24]-[26], [104]-[106]); and
 	receiving, by the UE, downlink data from the first cell after the UE has been restored to the connected state (Ozturk, the Abstract, Figure 5, [104]-[106]).
 	Regarding claim 36, (Previously Presented), Bergstrom, as modified by Ozturk, teaches the method according to claim 26, wherein the configuration information includes a time period in which the first cell instructs the UE to enter the intermediate state according to the configuration information (Ozturk, [101], [114]-[116], [126]).
 	Regarding claim 37, (Previously Presented), Bergstrom, as modified by Ozturk, teaches the method according to claim 26, wherein the configuration information includes a time period in which the first cell instructs the UE to perform an operation instruction after the UE enters the intermediate state during the time period according to the configuration information (Ozturk, [101], [114]-[116], [126]).
 	Regarding claim 38, (Currently Amended) Bergstrom, as modified by Ozturk, teaches the method according to claim 26, wherein the reselecting, by the UE, to the second cell from the in the list of cells is based on a cell reselection criterion (Bergstrom, pp [23], [36]; and Ozturk, pp [106], [130]).
 	Regarding claim 39, (Currently Amended) Bergstrom, as modified by Ozturk, teaches the method according to claim 26, wherein the reselecting, by the UE, to the second cell from the cells in the list of cells is based on a cell reselection parameter, obtained by a system broadcast message of a serving cell in which the UE is located (Bergstrom, pp [22], [32]-[33]; and Ozturk, pp [96], [177]).
 	Regarding claim 40, (Previously Presented) Bergstrom, as modified by Ozturk, teaches the method according to claim 39, wherein the cell reselection parameter is carried in the configuration information sent by the first cell (Bergstrom, pp [39]-[40]; and Ozturk, pp [24]-[27]). 
 	Regarding claim 41, (Previously Presented) Bergstrom, as modified by Ozturk, teaches the method according to claim 26, wherein the configuration information further includes information that instructs the UE to enter the intermediate state (Ozturk, pp [24]-[27]).

 	
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY C HO whose telephone number is (571)270-1108.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY C HO/
Primary Examiner, Art Unit 2644